[DO NOT PUBLISH]


              IN THE UNITED STATES COURT OF APPEALS
                                                                      FILED
                       FOR THE ELEVENTH CIRCUIT U.S. COURT OF APPEALS
                         ________________________ ELEVENTH CIRCUIT
                                                                  SEPT 22, 2006
                                No. 06-11608                    THOMAS K. KAHN
                            Non-Argument Calendar                   CLERK
                          ________________________

                            Agency No. A78-602-349

WILLIO CINEAS,


                                                                          Petitioner,

                                      versus

U.S. ATTORNEY GENERAL,

                                                                       Respondent.


                          ________________________

                     Petition for Review of a Decision of the
                          Board of Immigration Appeals
                          _________________________

                              (September 22, 2006)

Before TJOFLAT, DUBINA and BARKETT, Circuit Judges.

PER CURIAM:

     Willio Cineas, a Haitian citizen, petitions, through counsel, for review of a
decision by the Board of Immigration Appeals (“BIA”) affirming without opinion

the immigration judge’s (“IJ”) removal order and denial of his claims for asylum

and withholding of removal under the Immigration and Nationality Act (“INA”)

and relief under the United Nations Convention Against Torture and Other Cruel,

Inhuman, or Degrading Treatment or Punishment (“CAT”), 8 U.S.C. §§ 1158,

1231; 8 C.F.R. § 208.16(c)). On appeal, Cineas argues that substantial evidence

does not support the IJ’s adverse credibility finding, which provided the primary

basis for denying his application for asylum, withholding of removal, and relief

under CAT. Cineas also contends that substantial evidence does not support the

IJ’s finding that he could relocate within Haiti and avoid the alleged persecution.

      When the BIA summarily affirms the IJ’s decision without an opinion, such

as here, the IJ’s decision becomes the final removal order subject to review.

Mendoza v. U.S. Att’y Gen., 327 F.3d 1283, 1284 n.1 (11th Cir. 2003). To the

extent that the IJ’s decision was based on a legal determination, review is de novo.

D-Muhumed v. U.S. Att’y Gen., 388 F.3d 814, 817 (11th Cir. 2004). The IJ’s

factual determinations are reviewed under the substantial-evidence test, and we

must affirm the IJ’s decision “if it is supported by reasonable, substantial, and

probative evidence on the record considered as a whole.” Al Najjar v. Ashcroft,

257 F.3d 1262, 1283-84 (2001) (quotation omitted).



                                           2
      Cineas first argues that he is entitled to asylum. To establish asylum

eligibility, the Cineas must, with specific and credible evidence, establish (1) past

persecution on account of a statutorily listed factor, or (2) a “well-founded fear”

that the statutorily listed factor will cause such future persecution. 8 C.F.R.

§ 208.13(a)-(b).

      If the alien establishes past persecution, it is presumed that his life or

freedom would be threatened upon his return to that country. 8 C.F.R. §§

208.13(b), 208.16(b). An alien who has not shown past persecution may still be

entitled to asylum or withholding of removal if he can demonstrate a future threat

to his life or freedom on a protected ground in his country. Id. §§ 208.13(b)(2),

208.16(b)(2).

      When evaluating an applicant’s claim, the IJ must make “clean

determinations of credibility,” Yang v. U.S. Att’y Gen., 418 F.3d 1198, 1201 (11th

Cir. 2005) (quotation omitted), and must offer specific, cogent reasons for an

adverse credibility finding. Forgue v. U.S. Att’y Gen., 401 F.3d 1282, 1287 (11th

Cir. 2005) (citation omitted). If the IJ does not state clearly whether he believed the

petitioner, we will assume that credibility was not determinative. Yang, 418 F.3d at

1201. A credibility determination, like any fact finding, “may not be overturned

unless the record compels it.” Forgue, 401 F.3d at 1287 (quotation omitted).



                                           3
      In finding Cineas’s testimony to lack credibility, the IJ made a “clean”

adverse credibility determination. Substantial evidence supported the IJ’s denial of

Cineas’s three claims based on an adverse credibility finding. See Forgue, 401 F.3d

at 1287 (“[A]n adverse credibility determination alone may be sufficient to support

the denial of an asylum application.”). The IJ noted several inconsistencies in

Cineas’s testimony, and a review of the record supports these findings.

      Cineas also argues that he qualifies for withholding of removal under the

INA and protection under CAT. For the same reasons that we deny Cineas’s

application for asylum, we find that he is also unable to qualify for withholding of

removal or protection under CAT. See 8 U.S.C. § 1231(b)(3); 8 C.F.R. § 208.16; 8

C.F.R. § 208.18(a).1

      Upon careful review of the record and the parties’ briefs, we hold that

substantial evidence supports the IJ’s denial of asylum, withholding of removal

under the INA, and claim under the CAT. Accordingly, we deny Cineas’s petition.

      PETITION DENIED.




      1
        Because we affirm the IJ’s credibility finding, we need not review Cineas’s other
arguments.

                                           4